Citation Nr: 1030089	
Decision Date: 08/12/10    Archive Date: 08/24/10

DOCKET NO.  05-05 312	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disability, to include posttraumatic stress disorder (PTSD).  

2.  Entitlement to service connection for hepatitis C.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1969 to November 
1970.  

The PTSD matter comes to the Board of Veterans' Appeals (Board) 
from a September 2003 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO).  A notice of disagreement was 
filed in August 2004, a statement of the case was issued in 
December 2004, and a substantive appeal was received in February 
2005.  The hepatitis C matter comes to the Board from a November 
2005 rating decision of a VA RO.  A notice of disagreement was 
filed in April 2006, a statement of the case was issued in 
September 2007, and a substantive appeal was received in October 
2007.  

The Veteran testified at a hearing before the RO with regard to 
the hepatitis issue in May 2009, and at a hearing before the 
Board in April 2010.  

The November 2005 rating decision also denied entitlement to 
service connection for residuals, status post right inguinal 
hernia repair, and the Veteran filed a notice of disagreement in 
April 2006.  A statement of the case was issued in September 
2007.  However, in his substantive appeal the Veteran expressly 
indicated that he was only appealing the hepatitis C issue.  
Thus, the hernia issue is not in appellate status.  See generally 
38 U.S.C.A. § 7105 (West 2002). 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.




REMAND

The Board notes that the Veteran underwent a VA examination in 
February 2003.  The VA examiner diagnosed chronic, moderate 
posttraumatic stress disorder (PTSD).  

VA outpatient treatment records dated in February 2005 reflect 
that the diagnosis of PTSD was continued.  VA outpatient 
treatment records dated in May 2005 reflect that the Veteran did 
not meet the criteria for PTSD.  

The Board is thus presented with conflicting medical evidence as 
to whether a disability is present.  Given the medical findings, 
the Board believes that a VA examination and opinion as to 
whether a current psychiatric disability is causally related to 
the Veteran's active duty service is necessary to comply with 38 
C.F.R. § 3.159(c)(4).  

With regard to the hepatitis C issue, service treatment records 
dated in September 1970 reflect that the Veteran complained of 
headaches, fever, nausea, tightness in the chest, and dark 
colored urine.  VA outpatient treatment records dated in May 2005 
reflect that the Veteran was assessed with hepatitis.  In light 
of the foregoing, a VA examination and opinion (based on a review 
of the claims file) is necessary to comply with 38 C.F.R. 
§ 3.159(c)(4) (2009).  

Accordingly, the case is REMANDED for the following actions:

1.  The Veteran should be scheduled for an 
appropriate VA examination to determine the 
nature and etiology of the claimed 
psychiatric disability, to include PTSD.  
It is imperative that the claims file be 
made available to the examiner for review 
in connection with the examination.  Any 
psychiatric disability capable of diagnosis 
should be clearly reported.  If any 
psychiatric disability is diagnosed, then 
the examiner should offer an opinion as to 
whether it is at least as likely as not (a 
50% or higher degree of probability) that 
such psychiatric disability is causally 
related to the Veteran's active duty 
service.  If any PTSD is diagnosed and 
found to meet the DSM-IV criteria, then the 
examiner should determine whether the 
Veteran's claimed stressors are adequate to 
support a diagnosis of PTSD.  

A complete rationale must be provided 
for all opinions rendered.  If the 
examiner cannot provide the requested 
opinions without resorting to speculation, 
he or she should expressly indicate this 
and provide a supporting rationale as to 
why an opinion cannot be made without 
resorting to speculation.  

2.  The Veteran should be scheduled for a 
VA examination to determine the nature and 
etiology of any current hepatitis C.  It is 
imperative that the claims file be made 
available to the examiner for review in 
connection with the examination.  After 
reviewing the claims file and examining the 
Veteran, the examiner should offer an 
opinion as to whether it is at least as 
likely as not (a 50% or higher degree of 
probability) that any current hepatitis C 
is related to service.  

A complete rationale must be provided 
for all opinions rendered.  If the 
examiner cannot provide the requested 
opinions without resorting to speculation, 
he or she should expressly indicate this 
and provide a supporting rationale as to 
why an opinion cannot be made without 
resorting to speculation.  

3.  After completion of the above, the RO 
should review the expanded record, and 
undertake a merits analysis of the claims 
of service connection for a psychiatric 
disability, to include PTSD, and hepatitis 
C.  Unless the benefits sought are 
granted, the Veteran should be furnished a 
supplemental statement of the case and be 
afforded an opportunity to respond.  
Thereafter, the case should be returned to 
the Board for appellate review. 

The Veteran and his representative have the right to submit 
additional evidence and argument on the matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
D. M. AMES
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


